Field, J.
We think that, by the terms of the will, the oldest son was not to take an interest in the property, and that it was left to the discretion of the two younger sons to do for him and his family whatever in their judgment “fraternal regard ” might *311require. The testator has not made it imperative that the two younger sons shall do anything for their older brother or his family, and has not defined what they shall do, if they choose to do anything; and there is clearly no trust for him or his family.
It is conceded that the wife of the testator deceased before the parties entered into the agreement, and it is unnecessary to determine whether, by the will, a trust was created for her during her life.

Judgment affirmed.